DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3, 4, 14, 16 and 18-23 are amended.
Claims 1-6, 9-12 and 14-23 are examined on the merits. 
Response to Arguments
The rejection of claim 23 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is withdrawn in view of the amendment made to the claim.
With respect to claims 1 and 20, Applicant’s arguments are substantially addressed to the amendment made to the claims, i.e. Applicant argues that the reference of Tan does not disclose the nozzle made of stepped structure.
However, this limitation is taught by newly brought references to Imbert and JP5095153B2. See the rejection in view of Imbert (US 5,624,402) and JP5095153B2 below.
With respect to dependent claims, Applicant’s arguments are substantially identical to arguments discussed above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 9, 11, 12 and 14-23 are rejected under 35 U.S.C. 103 as being unpatentable over Tan et al. (US 8,486,034) in view of Imbert (US 5,624,402), and further in view of JP5095153B2 (English translate).

Regarding claims 1 and 20, Tan discloses a cord blood collection device (Abstract, lines 1-2), the device comprising a chamber 1 (col. 4, line 28: fig. 2: "placenta tray'') in fluid communication with a tapered nozzle 3 (col. 4, lines 36-37; fig. 2: "umbilical cord positioner"; fig. 6A); and in which the tapered nozzle further comprises at least one step A (see fig. 6A) along its length, as required by claim 20.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

	Tan does not expressly disclose the nozzle being of stepped structure, i.e. having generally conical shape to engage with containers of different diameters.
	Imbert teaches a syringe tip/nozzle 22 (Abstract, line 1; fig. 1) having generally conical shape and capable of engaging tubing/containers of different diameters. 

    PNG
    media_image3.png
    448
    717
    media_image3.png
    Greyscale

It would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the nozzle of Tan of the generally conical shape, as taught by Imbert in order to simplify the device by employing the nozzle of the type conventionally known in the art.
Tan in view of Imbert do not expressly disclose the conical nozzle made in the form of stepped structure.
JP5095153B2 teaches that it is known to make the nozzle of generally conical shape in the form of stepped structure (Translate, page 5, paragraphs 2-4; fig. 6).

    PNG
    media_image4.png
    157
    213
    media_image4.png
    Greyscale

Since the stepped structure of the nozzle does not serve any specific purpose or performs any specific function other that the function disclosed in Tan / Imbert, it would have been obvious top those skilled in the art at the time the invention was filed make the generally conical shape of the nozzle of Tan/ Imbert of the stepped structure, as taught by JP5095153B2, as an obvious design choice, and as such it does not impact the patentability of claim as per  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Regarding claim 2, Tan discloses the device, wherein the tapered nozzle comprises a distal end, an aperture and an internal channel (see fig. 6A).
Regarding claims 3 and 4, Tan discloses the invention discussed above, wherein the tapered nozzle comprises a distal end, and aperture and an internal channel (see fig. 2 above).
Regarding claims 9 and 11, Tan discloses the device, wherein the chamber comprises a wall enclosing a space and an open end adapted to receive a distal end of an umbilical cord and an open end in fluid communication with the nozzle (see figs. 2 and 7), wherein the wall naturally comprises a textured internal surface, as required by claim 11.
Regarding claim 12, Tan discloses the device constricted from surgical stainless steel (col. 4, line 31).

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

Regarding claim 14, Tan discloses the device that is pre-sterilized (col. 5, line 67- col. 6, line 1).
Regarding claims 15 and 16, due to its structure, the device of Tan is capable of multiple uses (see fig. 2) and multiple sterilization cycles, as required by claim 16.
Regarding claim 17, since the device of Tan does not disclose the use of needle, the device is interpreted as being needless.
Regarding claims 18 and 21, Tan discloses the device comprising a stand, a base and a vessel (see fig. 2).
Regarding claim 19, Tan discloses the device, wherein the container comprises a cap (col. 7, line 10).
Regarding claim 22, Tan discloses the device comprising a container (fig. 2; 
bottle).
Regarding claim 23, Tan discloses a kit comprising a catheter ([0024]), a connecting tube ([0011]), a cord clamp ([0006]) but is silent about a diathermy/instrument pouch, a drape, a baby blanket, a hand towel, a mayo cover, a sharps box, a swab, a yankauer, a gown, a trolley cover, a wrap, a crepe, a bag and a breather, but motivates to do so by disclosing desirability of any other articles desirably for the procedure ([0024]).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to accompany the apparatus of Tan with the any auxiliary material that can be useful in providing the particular surgical procedure, in order to convenience performing the desired procedure, as motivated by Tan ([0024]). 
Claims 5, 6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Tan et al. (US 8,486,034) in view of Imbert (US 5,624,402), and JP5095153B2 (English translate), and further in view of Toomey (US 2003/0220601).
Regarding claims 5 and 6, Tan in view of Imbert and JP5095153B2 disclose the invention discussed above but do not expressly disclose the apparatus, wherein the nozzle comprises a luer lock.
Toomey teaches a cord blood collection device ([0002]) comprising a luer lock consisting of male luer connector and female luer connector (Abstract, lines 17-26), as required by claim 6.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the apparatus of Tan/ Imbert/ JP5095153B2 with the luer lock, as taught by Toomey in order to provide mechanical reliability of the connection by employing the connector of the type known in the art.
Regarding claim 10, Tan in view of Imbert and JP5095153B2 disclose the invention discussed above but do not expressly disclose the apparatus, wherein the chamber comprises a stepped portion adapted to engage with the collection container.
Toomey teaches a cord blood collection device ([0002]), wherein the chamber 14 (fig. 5) comprises a stepped portion A (fig. 5) adapted to engage with the collection container 28 (fig. 5).

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

It would have been obvious to one having ordinary skill in the art at the time the invention was filed to supply the chamber of Tan/ Imbert/ JP5095153B2 with the stepped portion, as taught by Toomey in order to engage the container, as directed by Toomey (see fig. 5).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILYA Y TREYGER whose telephone number is (571)270-3217. The examiner can normally be reached 9:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ILYA Y TREYGER/           Examiner, Art Unit 3781                                                                                                                                                                                             /TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781